DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
Election/Restrictions
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/9/2020.

Response to Arguments
All of Applicants arguments filed 1/26/2021 have been fully considered.
In response to Applicant’s remarks regarding the claimed contact angle, Applicants are directed to the new rejection presented below, wherein this new limitation is addressed.
Applicant remarks that Tables 1-3 shows the unexpected effect of the instant invention. First, obtaining contact angles of greater than 104.4 was unexpected.  Second, it was unexpected that the addition of acrylate copolymer resin would result in a less brittle/highly flexible film.  
This is not persuasive as the data presented in table 1 is insufficient to determine if the instant composition is unexpectedly superior.  Applicant have tested 3 inventive examples, but the data does not show which specific species and which specific concentrations (%) these were used in.  Table 1 simply recites genus’s and concentration ranges.  Thus, it is unclear if the differences in properties between all compositions (inventive and comparative) was due to the lack of a specific component, for example, no 
Applicant argues that rather than indicating SunSpheres provides UV protection itself, the cited language implies that Sunspheres PGL improves the UVA/UVB protection already being provided by other UVA/UVB active materials in the product.
This is not persuasive as Scotland teaches that the composition can be formulated as sunscreens, thus the inclusion of sunscreen agents is contemplated and it would be obvious to do add these agents.
Applicant remarks that if one wishes to sell a product with SPF protection, a skilled artisan would understand the only active materials in the product must be on a monograph. As such, it would not be obvious to one skilled in the art to add Sunspheres to a formula in order to provide SPF protection.
This is not persuasive as the instant claims nor the specification are limited to materials listed in a monograph.   Applicants are attempting to insert limitations into the claimed that find no support in the originally filed disclosure.
With regards to the ODP rejection(s), as Applicant has not addressed the merits of the rejection(s), the double patenting rejection(s) is/are maintained for the reasons of record.

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 14-15, 20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “having a contact angle greater than 104.4 degrees” this is considered new matter.  The instant specification provides support for the contact range of 106.84-119.01 as recited by claim 21, but the specification does not provide adequate support for the claimed “greater than 104.4” as this contemplates contact angles which were not previously described such as 125° or 150°.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, 14-15 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotland (US 2018/0116947), Cassin (US 2005/0118218), Duprat (US 2013/0331428), Daly (WO 2017/048556), Tomomasa (US 5,750,094) and Mundschau (US 2017/0360681), as evidenced by SciFinder (Ethanol).
Scotland discloses a water-in-oil cosmetic composition, an emulsion, comprising at least one hydrophobically treated powder, at least two mattifying powders, at least one silicone resin, and at least one oil absorbing powder, which impart true color and mattity, while also reducing dullness, whiteness, and/or ashiness of the keratinous substrate, in particular skin, to which they have been applied (Abstract and Scotland – claim 1).

Regarding claims 1, 5-8 and 20: Scotland teaches that suitable silicone resins for use include trimethylsiloxysilicate (reading on the instant claimed silicone resin) and polypropylsilsesquioxane resin (reading on the claimed silicone-based plasticizer), the compositions can comprise at least one siloxysilicate resin, at least one silsesquioxane resin and/or mixture thereof, these are present in amounts ranging from 1-20% [0119-0120].  A suitable and exemplified resin for use is DC MQ-1640, taught to comprise 65% trimethylsiloxysilicate and 35% polypropylsilsesquioxane, which results in amounts that overlap with the claimed ranges.
Regarding claims 2-3: The working examples of Scotland teaches the use of isododecane.  However,  Scotland teaches that mixtures of hydrocarbon oils can be used and another suitable oil for use include isohexadecane [0189], thus it would have been prima facie obvious to use a mixture of isododecane and isohexadecane as mixtures are contemplated.
Regarding claims 12-13 and 20:  Scotland teaches that coloring agents can be added in amounts ranging from 5-25% and an exemplified colorant is titanium dioxide [0184 and Tables 1-2).
Regarding claims 14-15: Scotland teaches that additional solvents such as ethanol (exemplified in tables 1-2, also known as alcohol denat. as evidenced by SciFinder) can be used in amounts ranging from 0.5-10% [0209-0210 and Tables 1-2).
Scotland teaches the oil phase to comprise the silicone resins, trimethylsiloxysilicate and polypropylsilsesquioxane and the volatile oils, such as isododecane.  The water phase is taught to comprise water.
Scotland further teaches that  the composition can comprise non-volatile oils such as polydimethylsiloxanes (i.e. dimethicone) [0199], reading on instant claim 23.

Cassin discloses emulsions for topical application to the skin.  These emulsions are taught to comprise hydrophilic gelling agents which include water-soluble or water-dispersible thickening polymers.  A suitable gelling agents is Simulgel 600 [0105].  
Duprat teaches emulsions for topical application to the skin and exemplifies the use of Simulgel 600, which has thickening and stabilizing properties, and teaches that these gelling agents can be used in amounts ranging from 0.005-5% [0091-0092].
Daly teaches sunscreen compositions in the form of emulsions that include a suspension of a styrene/acrylate copolymer (Abs).  Daly teaches the emulsion to comprise a suspension of non-ultraviolet radiation absorbing light scattering particles.  These particles do not absorb within the UV spectrum, but may enhance SPF by scattering the incident UV radiation.  They perform equally well with both inorganic and organic UV actives and can enhance product feel.  A known particle is Sunspheres PGL which is an emulsion or suspension of styrene/acrylate copolymer (reading on the elected acrylate polymer in a solvent), these particle are added in amounts of 1-10% and are added to the water phase (Pg. 34-35).
Daly further teaches that pigments/colorant and UV absorbing compounds such as titanium dioxide can be added (Pg. 33 and 39).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scotland with those of Cassin, Duprat and Daly.  One of skill in the art would have been motivated to add a hydrophilic gelling agent, such as Simulgel 600 in amounts ranging from .005-5% (reading on instant claims 9-10), as these are taught by Duprat to provide thickening and stabilization to emulsions.  One of skill in the art would have been further motivated to add Sunsphere PGL in amounts of 1-10% (reading on instant claim 11) as these are taught to enhance SPF and enhance product feel.  One of skill in the art would have a reasonable expectation of success as Scotland teaches that additional ingredients, such as thickening agents can be added, teaches the use of titanium dioxide and teaches that the emulsion can be used to formulate sunscreens, thus the inclusion of sunscreen agents is contemplated.

However, the above reference do not teach the formulation to be an oil-in-water emulsion.
Tomomasa teaches a cosmetic composition (lipstick overcoat) which can be formulated as an W/O emulsion or a O/W emulsion.  Tomomasa specifically teaches the composition to comprise a O/W type lipstick overcoat composition comprising (i) 2 to 80% by weight of a dimethyl polysiloxane, and/or a perfluoro polyether in an inner phase; and (ii) (a) water and (b) a silica powder and/or alumina powder in an outer phase or a W/O type lipstick overcoat composition (i) 40 to 70% by weight of a dimethyl polysiloxane in an outer phase and (ii) (a) water and (b) a silica powder and/or alumina powder in an inner phase, both compositions whether O/W or W/O provide the same intended effect (Abs). 
A person of skill in the art would recognize that the decision to formulate a composition as an O/W or W/O emulsion is simply a matter of design choice given the teachings of Tomomasa, therefore it would have been obvious to formulate the emulsion as an O/W emulsion. One of skill in the art would have a reasonable expectation of success as, Tomomasa, clearly teaches that both types of emulsions can be successfully formulated for the same final intended purpose using the same main ingredients.
However, the above references do not teach the composition to have a contact angle greater than 104.4 or 106.84-119.01.
Mundschau discloses O/W cosmetic emulsions that provide a film to protect the skin from excessive moisturization (abs).  Mundschau teaches that hydrophobic or occlusive properties of a particular formulation may be determined by measuring water vapor transport rate (wVTR) and contact angle. Substances with a low wVTR and a high contact angle are highly occlusive and protective against excessive hydration when the skin is exposed to water-based materials for an extended period. The cosmetics are taught to have a contact angle greater than 60 (Mundschau – claim 5).  Mundschau teaches that hydrophobic and occlusive films provide resistance to the penetration of irritating materials, two common sources of irritation being excessive hydration and detergents [0004] and the resist wash-off [0046].

Claim 22 recites a property of the instant invention, the prior art males obvious the structural limitations recited by the instant claim, therefore the composition claimed and the composition of the prior art are expected to have the same properties absent factual evidence to the contrary. This is supported by Table 1 of the instant specification that shows that a composition having the claimed structure has the desired properties.

Claims 1-3, 4, 5-11, 14-15 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotland (US 2018/0116947), Cassin (US 2005/0118218), Duprat (US 2013/0331428), Daly (WO 2017/048556), Tomomasa (US 5,750,094) and Mundschau (US 2017/0360681), as evidenced by SciFinder, as applied to claims 1-3, 5-11, 14-15 and 20-23 above, and further in view of Simon (US 2006/0210612).
	As discussed above, the prior art makes obvious to the limitations of claims 1-3, 5-11, 14-15 and 20-23, however, they do not teach the amounts in which the isohexadecane is used.
	Simon discloses compositions having an oily phase and an aqueous phase and teaches the use of both isododecane and isohexadecane in amounts of 7.5%, thus showing these oils to be used in a weight ratio of 1:1.
	In view of these teachings, it would have been within the purview of the skilled artisan to use the combination of isododecane and isohexadecane made obvious in Scotland in a weight ratio of 1:1 as its .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-11, 14-15 and 20-23 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-38 of copending Application No. 16/425006 in view of Mundschau (US 2017/0360681). 
US’006 discloses emulsions containing the same silicone resin film former, silicone-based plasticizer in the oil phase and an aqueous phase comprising the same acrylate copolymer resins, hydrophilic gelling agents and colorants as the instant application.  The emulsion further comprises the same plurality of hydrocarbons and volatile alcohols as the instant application and all these components are present in identical or overlapping amounts.
US’006 does not teach the claimed contact angle.
The teaching of Mundschau discussed above are incorporated into this rejection and the instant claim are obvious for the same reasons as discussed above.
Claim 22 recites a property of the instant invention, the prior art males obvious the structural limitations recited by the instant claim, therefore the composition claimed and the composition of the prior art are expected to have the same properties absent factual evidence to the contrary. This is supported by Table 1 of the instant specification that shows that a composition having the claimed structure has the desired properties.
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613